Order filed April 25, 2014




                                     In The

                                Court of Appeals
                                    For The

                             First District of Texas
                                   ___________

                              NO. 01-13-00478-CR
                                  ____________

                   TROY WAYNE MCDADE, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 208th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1328311

                                    ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s exhibit 76.

      The clerk of the 208th District Court is directed to deliver to the Clerk of this
court the original of State’s exhibit 76, on or before May 5, 2014. The Clerk of this
court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s exhibit 76, to the clerk of the 208th
District Court.



                                               PER CURIAM